Title: Thomas Jefferson to Thomas Eston Randolph, 2 July 1818
From: Jefferson, Thomas
To: Randolph, Thomas Eston


          
            Dear Sir
            Monticello
July 2. 18.
          
          Your’s of yesterday was recieved last night. you need take no trouble about the flour balance, till you have it of your own; and as to the damaged 27. barrels I mean to bear my own part of that misfortune, so that you have nothing to make up on that account. I set out tomorrow for Bedford & shall be back by the 20th. mr Bacon will be starting about that time for Missouri, and will want some money from me; so that it is possible that the money balance may be a convenience  then, unless mr Bacon should think it safer to take with him a note payable in bank, rather than the cash itself.   I went to the mill this morning with a view to advise with Powers & mr Colclaser what is to be done in the inside of the mill. but mr Colclaser was absent. I have therefore desired mr Bacon to go with mr Colclaser & Powers thro the mill, and decide what is necessary to be done, & whatever can be done by Powers & Davy they are to go on with: but what requires a greater force can be done only after harvest; but it may begin the day after the people are discharged from the harvest field. by that time however I shall be back.   I salute you with affection & respect
          Th: Jefferson
        